DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed August 16, 2021 wherein claims 1-10 are currently pending and claims 11-15 are withdrawn from consideration due to a restriction requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al (CN 105965881).
With regards to claim 1, Okamoto teaches a composition for making three-dimensional devices (page 1) that contains triphenylamine (TPA) (page 9).  Okamoto teaches the powder to be extruded (page 3).  Okamoto teaches the polymerization initiator to be a solid (page 9).
Okamoto is silent on the TPA being used as a powder binding agent.  However, when the composition recited in the reference is substantially identical to that of the function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties and function relating to the use of the compound as a powder binding agent are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
Further, a binding agent is defined as a compound that binds materials to form a cohesive whole as a means for providing structural stability.  They are compounds that harden chemically or mechanically.  A photoinitiator is one that hardens chemicals mechanically, via radiation, thereby being a binding agent.
With regards to claim 7, Okamoto teaches the addition of titanium oxide (reading on titanium dioxide) having a particle size of 300 nm or less (page 11).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (CN 105965881) in view of Gao et al (CN 106903305).
With regards to claims 4-6, the disclosure of Okamoto is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Okamoto does not teach the composition to contain silver and graphene compounds.
Gao teaches a metal particle and inorganic nanoparticle combination for 3D printing (title) wherein the metal particle is silver (page 2) and the inorganic nanoparticle is graphene (page 2) both having a particle size of about 50 µm (50,000 nm) (page 3 example 2).  Gao teaches the motivation for adding these compounds to be because they synergistically modify the matrix with good dispensability, toughening and strengthening the matrix (page 2) while the metal nanoparticles absorb one-dimensional materials (page 2), the contact area with the matrix is increased so that the transfer effect of the interface stress is improved, the interface bonding strength of the composite material is improved, therefore the mechanical properties of the 3D printed parts are improved (page 2).  Okamoto and Gao are analogous in the art of 3D curable compositions.  In light of the benefits above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the metal and inorganic particle of Gao to the composition of Okamoto, thereby obtaining the present invention.
Allowable Subject Matter
Claims 2-3 and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The art does not contain the specially claimed amounts and/or the compounds included in these claims.

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive.
Argument - Applicant argues that the TPA is not a solid.
Response - Okamoto teaches the polymerization initiator, including TPA, is a solid (page 9).
Argument - Applicant argues that the TPA is not a binding agent.
Response - As stated above the TPA used in the art is the same as the TPA in the claimed.  Applicants cite in the specification and claim that TPA can be used as a binding agent.  Therefore, TPA reads on the binding agent.  Further, as stated above, the TPA has the same structure as the TPA in the claim, therefore, it is inherent that the compound will act as a binding agent.  Further, as stated above, a photoinitiator fits the definition of a binding agent.  Therefore, this argument is not persusive.
Argument - Applicant argues that the art of Okamoto teaches the addition of a liquid binding agent, therefore, the TPA is not a binding agent.
Response - The claim uses the transition phrase of “comprising” therefore, the composition of the art can contain other compounds that are not claimed and still be considered to be reading on the art.  Further, the binding agent referred to in page 3 is a separate composition added during the printing process.  Therefore, it is separate from the solids composition that reads on the claimed composition.  Therefore, this argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763